NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted April 3, 2009
                                   Decided August 14, 2009

                                            Before

                             KENNETH F. RIPPLE, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 07-2134

UNITED STATES OF AMERICA,                            On Remand from the Supreme Court of
                  Plaintiff-Appellee,                the United States

       v.                                            No. 06-CR-8

LAWRENCE W. BENSON,                                  Lynn Adelman,
               Defendant-Appellant.                  Judge.



                                          ORDER

       The district court sentenced Lawrence Benson under the Armed Career Criminal Act,
18 U.S.C. § 924(e); one of the three crimes that predicated the enhancement was a 1984 juvenile
adjudication for injury by negligent use of a dangerous weapon. On remand from the Supreme
Court, the government concedes that, under Begay v. United States, 128 S. Ct. 1581 (2008), and
United States v. Smith, 544 F.3d 781, 786 (7th Cir. 2008), a crime requiring the mental state of
negligence is not a “violent felony” under the Act. Our independent analysis confirms this
assessment. We therefore V ACATE the sentence and R EMAND for further proceedings in light
of Begay.